In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Rockland County (Warren, J.), dated July 19, 1999, which, upon finding that the appellant violated two orders of protection of the same court dated June 24, 1999 (Garvey, J.), and July 2, 1999 (Warren, J.), respectively, committed him to the Rockland County Jail for a period of 210 days.
Ordered that the order is affirmed, without costs or disbursements.
*557Contrary to the appellant’s contention, the performance of his assigned counsel amply met the standard of meaningful representation (see, People v Henry, 95 NY2d 563; People v Blaylock, 266 AD2d 400).
Moreover, in light of the order of the Family Court, Rockland County, dated September 15, 1999, releasing the appellant from jail, any issue concerning the length of his sentence is academic. Florio, J.P., Goldstein, McGinity and H. Miller, JJ., concur.